                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,               Civil Case No. 1:18-cv-01140

v.                                                    HON. PAUL L. MALONEY
                                                      U.S. District Judge
THE HINMAN COMPANY,
                                                      HON. PHILLIP J. GREEN
                             Defendant.               U.S. Magistrate Judge
                                               /

       ANSWER TO AMENDED COMPLAINT FOR DAMAGES, AFFIRMATIVE
                    DEFENSES, AND JURY DEMAND

       Defendant The Hinman Company, by counsel, now submits this Answer in response to

Plaintiff’s Amended Complaint. Defendant notes that, for ease of future reference, Plaintiff’s

Amended Complaint allegations are set forth verbatim, with Defendant’s responses following

each allegation:

                                    I.    INTRODUCTION

       This action is brought by the United States of America to recover civil penalties from

Hinman under 49 U.S.C. § 46301(a).

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, Hinman admits that the action is brought by the

United States of America to recover civil penalties from Hinman under 49 U.S.C. § 46301(a),

but denies any wrongdoing and denies liability.

                             II.   JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over this action under 49 U.S.C. §§

46301(d)(4), 46305; and 28 U.S.C. § 1345.
       ANSWER: Hinman admits that Plaintiff has alleged jurisdiction under 49 U.S.C. §§

46301(d)(4), 46305; and 28 U.S.C. § 1345. Hinman states that this allegation is a legal

conclusion not subject to admission or denial. To the extent a response is required, deny.



       2.      This Court has personal jurisdiction over the Defendant and venue is proper in

this district under 49 U.S.C. § 46106 and 28 U.S.C. §§ 1391(b), 1395, because the Defendant can

be found in, resides in, has transacted business in, and/or a substantial part of the events or

omissions giving rise to this claim occurred in the Western District of Michigan.

       ANSWER: Hinman admits that Plaintiff has alleged personal jurisdiction under 49

U.S.C. § 46106 and 28 U.S.C. §§ 1391(b), 1395. This allegation is a legal conclusion which is

not subject to denial or admission. To the extent a response is required, admit.



                   III.   DEFENDANT’S CONDUCT AND VIOLATIONS

                                Defendant’s Timeshare Agreements

       3.      At all relevant times, Hinman’s wholly owned subsidiary, HincoJet, LLC, owned

a Raytheon Aircraft Company Beechjet 400A, registered as N580RK, and a Hawker 900XP,

registered as N580RJ.

       ANSWER: Admit.



       4.      At all relevant times, Hinman did not hold a certificate issued under 14 C.F.R.

part 119 (part 119) and operations specifications appropriate to operate under 14 C.F.R. part 135

(part 135).

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, Hinman expressly denies that it held itself out as


                                                  2
holding a certificate issued under 14 C.F.R. part 119 (part 119) and operations specifications

appropriate to operate under 14 C.F.R. part 135 (part 135). Hinman admits that, at all relevant

times, Hinman did not hold a certificate issued under 14 C.F.R. part 119 (part 119) and

operations specifications appropriate to operate under 14 C.F.R. part 135 (part 135).



       5.      On or about August 11, 2009, Hinman entered into an Aircraft Timeshare

Agreement with Harold Zeigler Auto Group (Zeigler) (timesharee) for the use of N580RK.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       6.      On or about March 24, 2010, Hinman entered into an Aircraft Timeshare

Agreement with Zeigler (timesharee) for the use of N580RJ.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       7.      On or about August 4, 2011, Hinman entered into an Aircraft Timeshare

Agreement with the Gregory Jennings, Jr. and Nicole Jennings Revocable Trust (Jennings Trust)

(timesharee) for the use of N580RK.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.




                                                3
       8.     On or about August 4, 2011, Hinman entered into an Aircraft Timeshare

Agreement with the Gregory Jennings, Jr. and Nicole Jennings Revocable Trust (timesharee) for

the use of N580RJ.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       9.     On or about November 1, 2013, Hinman entered into an Aircraft Timeshare

Agreement with Angel Wings, LLC (Angel Wings) (timesharee) for the use of N580RK.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       10.    On or about November 1, 2013 Hinman entered into an Aircraft Timeshare

Agreement with Angel Wings (timesharee) for the use of N580RJ.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       11.    Each of the Aircraft Timeshare Agreements described in paragraphs 5-10 states

that Hinman would provide the aircraft and the crew.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, admit.



       12.    Each of the Aircraft Timeshare Agreements described in paragraphs 5-10

provides that Hinman shall “provide the aircraft to the TIMESHAREE on a time sharing basis in




                                               4
accordance with the provisions of sections 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the

[Federal Aviation Regulations] FARs for the period commencing upon execution of this

Agreement and continuing until terminated....”

       ANSWER: Admit.



       13.     Each of the Aircraft Timeshare Agreements described in paragraphs 5-10

provides that Hinman shall bill the timesharee an amount equal to the sum of expenses of

operating the flight to the extent prescribed by 14 C.F.R. § 91.501(d), and itemized those

expenses as including:

               (a)       Fuel, oil, lubricants and other additives;

               (b)       Travel expenses of the crew, including food, lodging and ground

       transportation;

               (c)       Hangar and tie-down costs away from the Aircraft’s base of operation;

               (d)       Insurance obtained for the specific flight;

               (e)       Landing fees, airport taxes, and similar assessments;

               (f)       Customs, foreign permit, and similar fees directly related to the flight;

               (g)       In flight food and beverages;

               (h)       Passenger ground transportation;

               (i)       Flight planning and weather contract services; and

               (j)       An additional charge equal to the one-hundred percent (100%) of the

       expenses listed in subparagraph (a) above.

       ANSWER: Admit.




                                                    5
       14.     Each of the Aircraft Timeshare Agreements described in paragraphs 5-10

provides that Hinman shall provide the timesharee an invoice for the charges specified and that

“[a] 11 such invoices shall separately itemize the expenses in items (a) through (j) for each flight

included in the invoice.”

       ANSWER: Admit.



                  Defendant’s Timeshare Invoices Exceeded Permissible Costs

       15.     Between October 4, 2013, and January 20, 2017, Hinman sent the timesharees

invoices for a total of approximately 812 flights.

       ANSWER: Admit.



       16.     Each of the invoices Hinman sent between October 4,2013, and December 23,

2016, to the timesharees pursuant to the timeshare agreement included a charge for “fuel x’s 2”.

       ANSWER: Admit.



       17.     Each of the invoices Hinman sent between October 4, 2013, and December 23,

2016, to the timesharees pursuant to the timeshare agreement included a charge for a

maintenance service plan (“MSP”).

       ANSWER: Admit.



       18.     MSP charges are not authorized under 14 C.F.R. § 91.501(d)(l)-(9).

       ANSWER: This allegation is a legal conclusion not subject to admission or denial. To

the extent a response is required, deny.




                                                 6
       19.     Hinman charged for more than the amount permitted by 14 C.F.R. § 91.501 (d)

when it charged for double the fuel, oil, lubricants, and other additives and the MSP.

       ANSWER: This allegation is a legal conclusion not subject to admission or denial. To

the extent a response is required, deny.



       20.     Hinman charged Zeigler for de-icing or anti-icing for flights conducted under the

timeshare agreement on January 27, 2014, March 12-16, 2014, and April 14-15, 2014.

       ANSWER: Admit.



       21.     Hinman charged Angel Wings for de-icing or anti-icing for flights conducted

under the timeshare agreement on January 29, 2014 and January 31, 2014.

       ANSWER: Admit.



       22.     De-icing and anti-icing charges are not authorized under 14 C.F.R. § 91.501(d)(l)-

(9).

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.



       23.     Hinman charged more than the amount permitted under 14 C.F.R. § 91.501(d)

when it charged for the MSP and de-icing or anti-icing while charging double the fuel, oil,

lubricants, and other additives.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or




                                                7
admission. To the extent a response is required, deny.



        24.     Between January 2, 2017, and March 1, 2017, Hinman sent Zeigler invoices for

approximately 25 flight legs.

        ANSWER: Admit.



        25.     Hinman transported individuals on the approximately 812 flights described above

for profit.

        ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.



        26.     Hinman conducted the approximately 812 flights described above when each was

governed by part 135.

        ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.



        27.     Hinman conducted the approximately 812 flight operations under part 135 when it

did not have:

                (a)     a certificate issued under part 119;

                (b)     operations specifications appropriate to conduct operations under part 135;

                (c)     an accepted current manual containing its policies and procedures; and

                (d)     the appropriate economic authority from the Department of

        Transportation.




                                                  8
       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.


       28.     Hinman conducted the approximately 812 flights referenced above under part 135

when it did not:

               (a)     keep an individual record of each pilot used in its operations conducted

       under part 135; and

               (b)     list in its manual the name and title of each person authorized to exercise

       operational control of its aircraft.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.


       29.     Hinman conducted the 812 flights referenced above under part 135 when:

               (a)     the flights were operated by a pilot who had not passed a written or oral

       test given by the Administrator or authorized check pilot on that pilot’s knowledge within

       the twelve months preceding each flight under 14 C.F.R. § 135.293;

               (b)     the pilot in command operated under Instrument Flight Rules (IFR) and,

       since the beginning of the 6th calendar month before that service, that pilot had not

       passed an instrument proficiency check as required under 14 C.F.R. § 135.297(a);

               (c)     the pilot in command had not passed a flight check in the type of aircraft

       the pilot was to fly since the beginning of the 12th calendar month before that service as

       required under 14 C.F.R. § 135.299;

               (d)     it did not have a training program approved by the FAA that ensured that

       each crewmember was adequately trained to perform his or her assigned duties; and




                                                 9
              (e)       the pilot-in-command had not completed the appropriate initial or

       recurrent training phase of an approved training program since the beginning of the 12th

       calendar month before that service.

       ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, deny.



                IV.     FEDERAL AVIATION REGULATIONS VIOLATED

       30.    By reason of the foregoing, Hinman failed to comply with the following Federal

Aviation Regulations:

              (a)       14 C.F.R. § 119.5(g), which states that no person may operate as a direct

       air carrier or as a commercial operator without, or in violation of, an appropriate

       certificate and appropriate operations specifications.

              (b)       14 C.F.R. § 119.5(i), which states that no person may operate as a direct

       air carrier without holding appropriate economic authority from the Department of

       Transportation.

              (c)       14 C.F.R. § 135.21(a), which states that each certificate holder, other than

       one who uses only one pilot in the certificate holder’s operations, shall prepare and keep

       current a manual setting forth the certificate holder’s procedures and policies acceptable

       to the Administrator.

              (d)       14 C.F.R. § 135.63(a)(4), which states each certificate holder shall keep at

       its principal business office or at other places approved by the Administrator, and shall

       make available for inspection by the Administrator an individual record of each pilot

       used in operations under this part.




                                                 10
        (e)     14 C.F.R. § 135.77, which states that each certificate holder is responsible

for operational control and shall list, in the manual required by §135.21, the name and

title of each person authorized by it to exercise operational control.

        (f)     14 C.F.R. § 135.293(a), which states that no certificate holder may use a

pilot, nor may any person serve as a pilot, unless, since the beginning of the 12th calendar

month before that service, that pilot has passed a written or oral test, given by the

Administrator or an authorized check pilot, on that pilot’s knowledge in the areas set

forth by that section.

        (g)     14 C.F.R. § 135.297(a), which states that no certificate holder may use a

pilot, nor may any person serve, as a pilot in command of an aircraft under IFR unless,

since the beginning of the 6th calendar month before that service, that pilot has passed an

instrument proficiency check under this section administered by the Administrator or an

authorized check pilot.

        (h)     14 C.F.R. § 135.299, which states that no certificate holder may use a

pilot, nor may any person serve, as a pilot in command of a flight unless, since the

beginning of the 12th calendar month before that service, that pilot has passed a flight

check in one of the types of aircraft which that pilot is to fly.

        (i)     14 C.F.R. § 135.323(a), which states that each certificate holder required

to have a training program under § 135.341 shall establish and implement a training

program that satisfies the requirements of this subpart and that ensures that each

crewmember, aircraft dispatcher, flight instructor and check airman is adequately trained

to perform his or her assigned duties. Prior to implementation, the certificate holder must

obtain initial and final FAA approval of the training program.




                                          11
               (j)     14 C.F.R. § 135.343, which states that no certificate holder may use a

        person, nor may any person serve, as a crewmember in operations under this part unless

        that crewmember has completed the appropriate initial or recurrent training phase of the

        training program appropriate to the type of operation in which the crewmember is to

        serve since the beginning of the 12th calendar month before that service.

        ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, Hinman denies any wrongdoing and denies

liability.



        31.    Under 49 U.S.C. § 46301(a)(5)(A), Hinman is subject to a civil penalty not to

exceed $11,000 for each violation of the Federal Aviation Regulations.

        ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, Hinman denies any wrongdoing and denies

liability.



        WHEREFORE, Plaintiff demands judgment against Defendant The Hinman Company,

together with costs and interest from the date of entry of judgment.

        ANSWER: This allegation is a legal conclusion which is not subject to denial or

admission. To the extent a response is required, Hinman denies any wrongdoing and denies

liability.

                                 AFFIRMATIVE DEFENSES

        By asserting the affirmative defenses set forth below, Hinman does not allege or admit

that it has the burden of proof and/or the burden of persuasion with respect to any of these




                                                12
defenses. Nor does Hinman admit that Plaintiff is relieved of its burden to prove each and every

element of its claims and the damages, if any, to which it is entitled. As for its affirmative

defenses, Hinman reasserts and reincorporates as if fully set forth herein its responses above to

paragraphs 1 through 31 of the Complaint, and to the unnumbered paragraphs contained therein.



                                       SECOND DEFENSE

       The Amended Complaint, and each purported cause of action therein, fails to state facts

sufficient to constitute a cause of action against Hinman and further fails to state facts sufficient

to entitle Plaintiff to the relief sought, or to any other relief whatsoever, from Hinman.

                                        THIRD DEFENSE

       Plaintiff’s Amended Complaint is not ripe because the Plaintiff failed to satisfy the

presuit notice requirements of 14 C.F.R. § 13.15, the Plaintiff’s administrative orders, and the

Administrative Procedures Act, 5 USC §§ 551 et seq. Specifically, the claims in the Amended

Complaint are not ripe because Plaintiff failed to issue to Hinman a written “a statement of the

charges, the applicable law, rule, regulation, or order, the amount of civil penalty that the

Administrator will accept in full settlement of the action or an offer to compromise the civil

penalty” alleging civil penalties under 49 U.S.C. § 46301(a)(5) as required by 14 CFR

§13.15(c)(1) prior to filing the Complaint and Amended Complaint. Hinman adopts by reference

the defense provided by the United States Supreme Court and Sixth Circuit in the following

cases: Vitarelli v. Seaton, 359 U.S. 535, 545 (1959); Gafurova v. Whitaker, 911 F.3d 321, 330

(6th Cir. 2018); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 545 (6th Cir. 2004); Coal. for

Gov't Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 467 (6th Cir. 2004); Baumgardner

v. Secretary, United States Dep't. of Housing & Urban Development, 960 F.2d 572, 577-78 (6th

Cir.1992)


                                                 13
                                       FOURTH DEFENSE

          Plaintiff’s failed to satisfy a jurisdictional prerequisite to bringing suit because the

Plaintiff failed to meet the requirements of 14 C.F.R. § 13.15 and the Plaintiff’s administrative

orders.

                                        FIFTH DEFENSE

          The penalty sought by the Plaintiff is inappropriate and unlawful under 49 U.S.C. §

46301.

                                        SIXTH DEFENSE

          Plaintiff’s claim for sanctions is excessive and thus barred (a) by the Eighth Amendment

of the United States Constitution, (b) by the Fifth Amendment of the United States Constitution

prohibiting substantive and procedural due process violations, (c) to the extent such sanctions are

attempted to be imposed without requiring the burden of proof to be beyond a reasonable doubt

and also in accordance with the protections of the Fourth, Fifth, and Eighth Amendments of the

Constitution.     Hinman adopts by reference the defense, criteria, limitation, standard and

constitutional protections mandated or provided by the United States Supreme Court in the

following cases: Daniels v. Williams, 474 U.S. 327 (1986); Austin v. United States, 509 U.S. 602

(1993); United States v. Bajakajian, 524 U.S. 321 (1998); BMW v. Gore, 517 U.S. 559 (1996);

Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 923 (2001); State Farm v.

Campbell, 538 U.S. 408 (2003); and Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007).



                                      SEVENTH DEFENSE

          Some or all of Plaintiff’s claims are barred because of Plaintiff’s failure to follow

procedures required by statute, regulation, and its own FAA Orders, to include, without




                                                 14
limitation, Plaintiff’s failure to follow the procedures required in 5 USC §§ 551 et seq, 49 U.S.C.

§ 46301, 14 C.F.R. § 13.15, Chapter 6, Paragraph 15(b)(1) of FAA Order 2150.3B, Chapter 6,

paragraph 15(c) of FAA Order 2150.3B, Appendix B of FAA Order 2150.3B, and the FAA’s

own Administrative Compliance Program, as described in FAA Order 8000.373A.



                                      EIGHTH DEFENSE

        Some or all of Plaintiff’s claims are barred by laches, waiver and/or estoppel.

                                       NINTH DEFENSE

        Hinman reserves the right to assert additional, different, or modified affirmative defenses

at such time and to such extent as warranted by discovery and the factual development of this

case.

                                        JURY DEMAND

        Hinman respectfully makes a demand for a trial by a jury on all issues so triable.

Dated: February 12, 2019                              Respectfully Submitted,

                                                      BARNES & THORNBURG LLP
                                                      Attorneys for Defendant

                                                      By:    /s/ Todd A. Dixon
                                                      Todd A. Dixon (P81618)
                                                      171 Monroe Avenue, N.W., Suite 1000
                                                      Grand Rapids, MI 49503
                                                      Ph: (616) 742-3930
                                                      Fx: (616) 742-3999
                                                      tdixon@btlaw.com




                                                15
                               CERTIFICATE OF SERVICE


       The undersigned certifies that a true and correct copy of the foregoing Defendant’s

Amswer to the Amended Complaint through the Court’s electronic filing system and served by

mail on anyone unable to accept electronic filing on February 12, 2019.


                                            BARNES & THORNBURG LLP
                                            Attorneys for Defendant

                                            By:    /s/ Todd A. Dixon
                                                   Todd A. Dixon (P81618)
                                            171 Monroe Avenue, N.W., Suite 1000
                                            Grand Rapids, MI 49503
                                            Ph: (616) 742-3930
                                            Fx: (616) 742-3999
                                            tdixon@btlaw.com




                                               16
